DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Status of claims: Claims 1, 3, 23, , 31 and 39 are amended. Claim 11 is canceled. Claims 1-10, 12-39 are present for examination.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 06/30/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Withdrawn - Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


	Claims 1-39 were rejected under 35 U.S.C. 101 because the claimed invention is
directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract
idea) without significantly more.
	Claim(s) 1-39 encompass a polypeptide having arabinofuranosidase activity where
the polypeptide comprises the amino acid sequence set out in SEQ ID NO: 37 or an amino
acid encoded by the polynucleotide sequence of SEQ ID NO: 36, 39 or 40 that can naturally exist. Furthermore the claims encompass a method of producing said polypeptide by cloning the polynucleotide sequence encoding it into a vector and expressing said polypeptide in a cell. The claim(s) do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claims encompass a naturally occurring polypeptide with arabinofuranosidase activity. The fact that the polypeptide or the polynucleotide or a codon optimized polynucleotide encoding the same polypeptide obtained by cloning and expressing does not result in a markedly different characteristic from its naturally occurring polypeptide or polynucleotide counterpart. It is noted that the polypeptide of SEQ ID NO: 37 is truncated at the N-terminal. However the claims encompass a polypeptide sequence that is at least 85% identical to SEQ ID NO: 37 thus can include the full-length natural polypeptide. Therefore claims 1-39 comprising the polynucleotides or codon optimized polynucleotides that can encode the full-length polypeptide of SEQ ID NO: 37 are rejected under 35 U.S.C. 101 because the claimed invention are directed to a judicial exception without significantly more.

	Applicants claim amendment and argument is carefully considered and found persuasive. This rejection is withdrawn.

Withdrawn - Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-39 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
	Claims 1-39 are drawn to polypeptides having hemicellulase activity and comprises the amino acid sequence set out in SEQ ID NO: 37 or variant with up to 15% 10% or 5% sequence identity relative to SEQ ID NO: 37 or amino acid sequences encoded by SEQ ID NO: 36, 39 or SEQ ID NO: 40 or variant polypeptide that diverges by up to 15%, 10% or even 5% relative to relative to SEQ ID NO: 36, 39 or SEQ ID NO: 40 and methods of using the same to produce the polypeptides and methods of using the same to treat a substrate comprising a hemicellulose or methods of using the same to produce sugar from lignocellulosic substrates. 
	The specification does not teach which residues within the  polypeptide or the polynucleotide with up to 15% 10% or 5% can be altered relative to a native polypeptide sequence encoded by a native polynucleotide and still retain activity.
	Factors to be considered in making the determination as to whether one skilled in
the art would recognize that the applicant was in possession of the claimed invention as a
whole at the time of filing include:
 a. Actual reduction to practice; b. Disclosure of drawings or structural chemical formulas; 
c. Sufficient relevant identifying characteristics such as: i. Complete structure, ii. Partial structure, iii. Physical and/or chemical properties or 	iv. Functional characteristics when coupled with a known or disclosed correlation between function and structure;
d. Method of making the claimed invention; e. Level of skill and knowledge in the art and f.
Predictability in the art.
	While all of these factors are considered, a sufficient number for a prima facie case
are discussed as they relate to the issues mentioned above.
	Claims 1-39 are directed to a genus of polypeptide sequences with up to 15%
divergence from SEQ ID NO: 37 wherein said polypeptides are encoded by polynucleotide
sequences with up to 15% divergence from SEQ ID NO: 36, SEQ ID NO: 39 or SEQ ID NO: 40 from any source, vectors comprising the same and a genus of host cells comprising said vectors and optionally having one or more disrupted protease genes (claim 6) and method of preparing the polypeptides (claim 7).
	Furthermore the specification does not teach how to prepare a composition comprising a polypeptide with hemicellulase where the polypeptide shows up to 15% divergence from SEQ ID NO: 37 wherein said polypeptides are encoded by polynucleotide sequences with up to 15% divergence from SEQ ID NO: 36, 39 or SEQ ID NO: 40 (claims 8-10) or a method that uses such a composition to treat a substrate comprising hemicellulase (claim 13) or to produce sugar from lignocellulosic material (claim 14).
	The specification only discloses the reduction into practice of the hemicellulase polypeptide of SEQ ID NO: 37 and the polynucleotide sequence of SEQ ID NO:36, 39 and SEQ ID NO: 40 where the polypeptide of SEQ ID NO: 37 has hemicellulase activity. Applicants have not reduced into practice the claimed genus of polypeptides and polynucleotide sequences that encode hemicellulase activity or arabinofuranosidase activity where the polypeptide has up to 15% divergence from the native polypeptide of SEQ ID NO: 37 while retaining activity.
	The specification does not teach what the structure of polypeptide and the
polynucleotides that encodes the variants with up to 15% and retain their desired activity
would look like or how these polypeptides and polynucleotides differ from their natural
counterparts. 
	Thus one of skill in the art cannot predict which amino acids residues within SEQ ID
NO: 37 can be varied without disrupting the activity of the protein. Therefore the specification lacks information regarding variants that retain hemicellulase /arabinofuranosidase activity such that the variant polypeptides can be used in a fermentation process or to produce sugar from lignocellulosic material. Furthermore claims 23-27 encompass a method of producing sugar comprising using the variant hemicellulase of SEQ of SEQ ID NO: 37 in addition to a GH61, cellobiohydrolase, cellobiohydrolase, cellobiohydrolase II, endo-β-1,4-glucanase, β-glucosidase, and β-(1,3)(1,4)-glucanase where the hemicellulase is selected from the group consisting of endoxylanase, β-xylosidase, α-l-arabinofuranosidase, α-d-glucuronidase, cellobiohydrolase, feruloyl esterase, coumaroyl esterase, α-galactosidase, β-galactosidase, β-mannanase, and β-mannosidase. In addition a pectinase selected from the group consisting of endo-polygalacturonase, pectin methyl esterase, endo-galactanase, β-galactosidase, pectin acetyl esterase, endo-pectin lyase, pectate lyase, α-rhamnosidase, exo-galacturonase, exo-polygalacturonate lyase, rhamnogalacturonan hydrolase, rhamnogalacturonan lyase, rhamnogalacturonan acetyl esterase, rhamnogalacturonan galacturonohydrolase, xylogalacturonase, and α-arabinofuranosidase. However the skilled artisan would require an undue level of experimentation on how to use the combination of these enzymes and with what proportion in view of producing any specific type of sugar.
	The level of skill in the art is such that one of skill would not be able to identify without further testing how to make and use the genus of polypeptides variant with hemicellulase or arabinofuranosidase activity or compositions comprising the same, the specific combination of enzymes required to produce a sugar from a genus of all possible types of sugars.
	Based on the lack of knowledge and predictability in the art, those skilled in the art
would not conclude that applicants was in possession of the claimed genus of polypeptides
with up to 15%, 10% or even 5% variation relative to SEQ ID NO: 37 or polynucleotides with 15%, 10% or 5% divergent from the polynucleotides of SEQ ID NO: 36, 39 or and 40 or the specific combination of enzymes required to produce the genus of sugars encompassed.

	Applicants claim amendment/argument has been carefully considered and found persuasive. The claim rejections have been withdrawn. 

Conclusion: Claims 1-10, 12-39 are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAGNEW H GEBREYESUS whose telephone number is (571)272-2937. The examiner can normally be reached Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Mondesi can be reached on 408 918-7584. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KAGNEW H GEBREYESUS/            Primary Examiner, Art Unit 1652                                                                                                                                                                                            	July 14, 2022